COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:   Jane Doe v. Yum! Brands, Inc.; Pizza Hut, Inc.; Muy Pizza Houston,
                       LLC

Appellate case numbers: 01-19-00844-CV, 01-19-00845-CV, 01-19-00846-CV

Trial court case numbers: 2017-42257, 2017-42257A, 2017-42257B

Trial court:           157th District Court of Harris County

       Thomas M. Flaskamp, a non-resident attorney, has filed an unopposed motion to
appear pro hac vice as counsel for appellee, MUY Pizza Houston, LLC. The motion is
supported by a motion from appellee’s counsel, Marcy Rothman. Both motions comply
with the rules. TEX. RULES GOVERN. BAR ADM’N R. XIX; TEX. R. APP. P. 10.1(a).
Accordingly, we grant both motions and order that Thomas M. Flaskamp is admitted
pro hac vice to participate in these appeals as counsel for appellee, MUY Pizza Houston,
LLC.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd_____________________
                              Acting individually


Date: March 3, 2020